Citation Nr: 1636112	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder, (except for a period of temporary total rating from September 12, 2007 to December 31, 2007). 

4.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971 with service in the Republic of Vietnam from February 1970 to January 1971.

These matters come before the Board of Veteran's Appeals (Board) on appeal from the August 2004, May 2014, and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Detroit, Michigan.  Jurisdiction resides with the Detroit RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In September 2013, the Veteran presented sworn testimony during a video conference hearing in Detroit, Michigan, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Regarding the claims for an increased PTSD rating and entitlement to a TDIU, the Board denied entitlement to a disability rating in excess of 50 percent for PTSD prior to October 2, 2009 in a February 2014 decision.  The Board's February 2014 decision also remanded the issues for an increased rating for PTSD beginning October 2, 2009 and entitlement to a TDIU.   

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) as to a disability rating in excess of 50 percent for PTSD prior to October 2, 2009.  In an August 2015 Memorandum Decision, the Court vacated the February 2014 Board decision and remanded the issue for an increased rating in excess of 50 percent for PTSD prior to October 2, 2009 for further development and adjudication.

As noted above, in February 2014, the Board also remanded the issues for an increased rating for PTSD beginning October 2, 2009 and entitlement to a TDIU for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination.  This was accomplished, and the claims were readjudicated in a January 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of (1) service connection for a bilateral foot disorder (reopened); and 
(2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2011 rating decision denied reopening service connection for a bilateral foot disorder.
2.  The evidence received since the April 2011 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disorder.

3.  For the rating period prior to September 12, 2007, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood.

4.  For the rating period prior to September 12, 2007, the Veteran's PTSD has not been manifested by total occupational and social impairment.

5.  For the rating period beginning January 1, 2008, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, and has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood.

6.  For the increased rating period on appeal, audiometric testing has revealed, at worst, average puretone threshold of 50 decibels and 82 percent speech recognition in the right ear, and average puretone threshold of 51 decibels and 82 percent speech recognition in the left ear.

7.  In the current appeal, the Veteran did not seek entitlement to an increased rating for his service-connected hearing loss prior to his claim which VA received on October 18, 2013, and there is no factually ascertainable basis to conclude that his hearing loss increased in severity within the year before VA received his claim.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision, which denied reopening the claim for service connection for a bilateral foot disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received subsequent to the April 2011 rating decision is new and material; the claim for service connection for a bilateral foot disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  For the rating period prior to September 12, 2007, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  For the rating period beginning October 1, 2008, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

5.  For the increased rating period on appeal, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran's previously denied claim for service connection for a bilateral foot disorder is reopened, as explained below.  The reopened claim on appeal is being remanded for further development.  As such, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  May 2004, April 2007, and March 2014 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, the elements of service connection and secondary service connection, and information regarding disability ratings and effective dates. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports have been associated with the claims file.  The Veteran has not identified any outstanding relevant private or other treatment records. 

The Veteran underwent VA examinations to determine the severity of his PTSD in July 2004, May 2007, October 2009, and November 2015.  The Veteran was afforded a VA audiological examination in April 2014.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Reopening of Service Connection for a Bilateral Foot Disorder

The Veteran was initially denied service connection for a bilateral foot disorder in a December 1985 rating decision because, although the Veteran had plantar warts, tinea versicolor, unguium, and calluses of the feet, there was no indication that his foot disorder were related to service.  The Veteran was notified of the rating decision, but did not file a notice of disagreement with the December 1985.  In a following April 2011 rating decision, the RO denied reopening the Veteran's claim for a bilateral foot disorder as new and material evidence had not been received.  The Veteran submitted a notice of disagreement and a statement of the case was issued in January 2013; however, the Veteran did not submit a substantive appeal.  As such, the April 2011 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In connection with the Veteran's claim to reopen service connection for a bilateral foot disorder (filed in October 2013), a February 2015 rating decision denied reopening the Veteran's claim.  Although the claim was subsequently reopened in a January 2016 statement of the case, the RO found that the evidence did not show that the Veteran's bilateral foot disorder was incurred in or related to service.

A claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108.  Because the April 2011 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2015). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 2011 rating decision consisted of the Veteran's service treatment records, VA treatment records from April 2007 to March 2011, a July 2010 VA examination report for diabetes, and the Veteran's statements. 

The evidence received subsequent to the April 2011 rating decision includes, in pertinent part, the statements from the Veteran's family members indicating that the Veteran had foot problems upon his return from Vietnam.  See statements dated in September 2013, December 2015, and January 2016.  Essentially, these statements indicate that the Veteran had normal feet prior to service; however, upon his return from Vietnam, the Veteran complained of foot problems, including calluses and "jungle rot."  Moreover, there is a June 2014 VA Aid and Attendance examination report which diagnosed the Veteran with "jungle fungus" of the feet, apparently based on the Veteran reports that he had jungle rot while in service and "never recovered from the disorder."    

The Board finds that this evidence, collectively, is new and material within the meaning of applicable law and regulations because it is probative of the issue at hand.  The statements from the Veteran's family members are new, as they were not of record prior to the issuance of the April 2011 rating decision; and it is presumed to be credible for purposes of reopening the claim, shows that the Veteran had persistent symptoms of a bilateral foot disorder soon after service separation, which may support a finding that the Veteran's bilateral foot disorder was incurred in or was otherwise related to service.  And there is now medical evidence indicating that the Veteran's foot condition is "jungle fungus." Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a bilateral foot disorder.  38 C.F.R. § 3.156(a).  As such, the Veteran's claim for service connection for a bilateral foot disorder is reopened. 

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Laws and Regulations for PTSD Rating

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the entire rating period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD

The Veteran essentially contends that his PTSD disability is more severe than what is contemplated by the currently assigned 50 percent disability rating. 

By way of procedural background, the Veteran filed a claim for an increased PTSD rating in May 2004.  Thereafter, in an August 2004 rating decision, a 50 percent rating for the PTSD disability was continued.  The Veteran filed a notice of disagreement with the August 2004 rating decision in September 2004.  A statement of the case was issued in May 2008, and the Veteran filed a timely substantive appeal.

Thereafter, in a January 2009 rating decision, the RO granted a temporary 100 percent PTSD rating from September 12, 2007 to December 31, 2007.  Beginning January 1, 2008, the Veteran has been in receipt of a 50 percent rating for his PTSD disability.  

Because the Court's August 2015 Memorandum decision vacated and remanded the issue for a disability rating in excess of 50 percent for PTSD prior to October 2, 2009, and given the Board's previous remand for the an increased rating in excess of 50 percent beginning October 2, 2009, the entire rating period is currently before the Board for consideration, except from September 12, 2007 to December 31, 2007 (temporary total rating).   

As such, the Board will consider whether a rating in excess of 50 percent is warranted for the rating prior to September 12, 2007, and whether a rating in excess of 50 percent is warranted for the rating period beginning December 31, 2007.

Rating Period Prior to September 12, 2007

Upon review of all the evidence of record, lay and medical, the Board finds that, prior to September 12, 2007, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

The Veteran was first examined in conjunction with his current claim in July 2004. At that time, he complained of limited social contact, irritability, nightmares, flashbacks, feeling numb and detached, depression, and poor sleep.  He claimed that he occasionally heard his dead father talking to him, but denied any auditory or visual hallucinations related to his experiences in Vietnam, as well as suicidal or homicidal ideation.  He reported difficulty with close relationships, including with his children, but indicated that he had been in an eight year off and on relationship with the same woman until recently.  He also reported a history of difficulty getting along with people and supervisors at work and was self-employment as a painter.  The examiner observed that the Veteran was disheveled with poor eye contact and constricted affect, but normal speech, mood, and thought process with no delusions and fair insight and judgment.  The examiner diagnosed the Veteran with chronic PTSD and depression and assigned a current GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was next examined in May 2007.  At that time, he complained of nightmares two times per week and sleep disturbance which were helped with medication.  He also had poor impulse control with episodes of violence, and panic attacks two to three times per month, with no homicidal or suicidal thoughts, persistent hallucinations, or problems with activities of daily living.  He reported having been in a five year relationship with his fiancée until her death in 2006, no relationship with his children, and a good relationship with his mother.  He also reported having a few friends, including new friends from church, and spending his leisure time at church, shooting pool, and playing bingo. 

Upon mental status examination, the May 2007 examiner observed appropriate affect, unremarkable speech, good mood, rambling thought process, unremarkable thought content with no delusions, below average intelligence, some insight and judgment, normal remote and recent memory, and mildly impaired immediate memory.  Although the Veteran demonstrated some difficulty doing serial 7s and spelling a word forward and backwards, the examiner attributed this to poor educational experience, not his psychiatric symptomatology.  The examiner diagnosed the Veteran with chronic moderate PTSD and polysubstance dependence in early full remission and assigned a GAF score of 51, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The May 2007 VA examiner also indicated that the Veteran's PTSD symptoms appeared moderate in severity and resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his substance abuse, interpersonal problems, panic attacks, and difficulty with anger outbursts, but that the Veteran was generally functioning satisfactorily.  The examiner further noted that the Veteran could conceivably work in some capacity if he maintained his sobriety.

VA treatment records reflect numerous visits for psychiatric treatment.  In an April 2004 VA treatment record, the Veteran stated that his sleep had improved due to the prescribed medication.  He stated that he was still having problems with depression, but thought that this was mostly related to his financial stressors.  Upon mental status examination, the Veteran's affect was blunted and mood was dysphoric.  Judgment, insight, memory, and concentration were intact.  There were no suicidal ideations reported.  A GAF score of 45 was noted, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.

In a June 2004 VA treatment record, the Veteran stated that he was "doing somewhat better with the medication."  He reported that his temper had improved, he was sleeping well with Trazodone, and his appetite had improved.  The Veteran reported breaking up with his girlfriend and was concerned about her alcoholism and the fact that she currently was ill and most likely terminal.  The Veteran denied suicidal ideation.  Upon mental status examination, the Veteran was casually groomed, slightly disheveled, who was friendly and cooperative.  Eye contact and rapport were good.  Speech was clear, relevant, and coherent.  The Veteran's mood was "mildly" depressed and affect was appropriate.  There was no evidence of a formal thought disorder and the Veteran's risk for suicide was indicated as "low."  A GAF score of 45 was indicated, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.

In a September 2004 VA treatment record, the Veteran was noted to be homeless.  His mood was "more depressed" and he had more difficulty with sleep and an increase in nightmares.  The Veteran also reported continued difficulty with flashbacks and intrusive images of his experience in Vietnam, as well as nightmares.  The Veteran denied current suicidal ideation and stated he has been compliant with his medications.  Upon mental status examination, the Veteran was casually groomed, but disheveled.  Eye contact and rapport were good.  Speech was clear, relevant and coherent, though somewhat lacking in spontaneity.  Mood was depressed.  Affect was blunted.  However, there was no evidence of a formal thought disorder and the risk for suicide was low.  The Veteran also denied any intent to harm others.  A GAF score of 45 was indicated, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.

The evidence also includes a February 2007 VA treatment record, approximately seven months prior to the Veteran's admittance to the Psychosocial Residential Rehabilitation Treatment Program (PRRTP) program, which began the Veteran's award for a total temporary disability rating.   During the February 2007 evaluation, the Veteran reported being homeless.  He continued to consume alcohol and appeared to be minimizing his intake.  The Veteran reported that the woman he had been living with had died secondary to cirrhosis and he was living on the streets.  The Veteran also reported that he had suicidal thoughts, but stated that he would not take action as he felt he would "go to hell."  The Veteran reported depression and difficulty with sleep.  Upon mental status examination, the Veteran was casually and neatly groomed.  Eye contact and rapport were good.  Speech was clear, relevant, spontaneous, and coherent.  His content of thought centered around the fact that he needed help due to his homelessness.  The Veteran denied current delusions and hallucinations or suicidal thoughts.  Mood was mildly depressed and affect was appropriate.  A GAF score of 45 was indicated, reflective of serious symptoms or any serious impairment in social, occupational or school functioning.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's symptoms have remained relatively consistent throughout the rating period prior to September 12, 2007.  Specifically, the Board finds that the Veteran's PTSD disability more nearly approximates a 70 percent disability rating for the rating period prior to September 12, 2007.  During this period, the Veteran was noted to have limited social contact, irritability, nightmares, flashbacks, feeling numb and detached, depression, and poor sleep.  He also claimed that he occasionally heard his dead father talking to him.  The Veteran also had periods of homelessness and reported difficulty with close relationships, including with his children.  In the February 2007 VA treatment record, the Veteran reported that he had suicidal thoughts, but stated that he would not take action as he felt he would "go to hell."  The Veteran's GAF scores for the rating prior to September 12, 2007 also reflect numerous scores of 45, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent rating for the rating period prior to September 12, 2007.

The Board further finds that, for the rating period prior to September 12, 2007, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that the Veteran's PTSD symptoms do not more nearly approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130. 

In this regard, the Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein for the rating period prior to September 12, 2007.  The Veteran does suffer from nightmares, but this is contemplated under sleep impairment listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 50 percent PTSD disability rating.  The Veteran's reported thoughts of hurting himself are contemplated under the 70 percent PTSD rating criteria.  Further, the competent and probative evidence of record demonstrates that the Veteran's thought process and communication were within normal limits.  The Veteran has also been found to be able to perform activities of daily living (including maintenance of minimal personal hygiene and handling his own finances). 

The Veteran's GAF scores of 45 are also consistent with the 70 percent disability rating as they contemplate serious symptoms or serious difficulty in social or occupational functioning. 

For these reasons, the Board finds that the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 100 percent PTSD disability evaluation is not warranted for the rating period prior to September 12, 2007.

Rating Period Beginning January 1, 2008

As noted above, in a January 2009 rating decision, the RO granted a temporary 100 percent PTSD rating from September 12, 2007 to December 31, 2007 as the Veteran was admitted to the Psychosocial Residential Rehabilitation Treatment Program.  Beginning January 1, 2008, the Veteran has been in receipt of a 50 percent rating for his PTSD disability.  Accordingly, the Board will consider whether a rating  in excess of 50 percent is warranted for the rating period beginning January 1, 2008. 

The evidence includes a January 2008 VA treatment record, where it was noted that the Veteran had recently been discharged from the PRRT program in Tuscaloosa.  The Veteran stated that the program had been "extremely helpful."  He also reported that he had not consumed drugs and alcohol and was attending AA regularly.  The Veteran indicated that he had been compliant with his medication and was not depressed.  He stated that his sleep was good with reduction of nightmares.  Upon mental status examination, the Veteran was noted to be casually groomed, friendly and cooperative.  Eye contact was good.  Speech was
clear, relevant, spontaneous and coherent.  Mood was euthymic and affect was
broad and appropriate.  There was no evidence of a formal thought disorder
and the Veteran's risk for suicide was low.  A GAF score of 55 was noted, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was afforded a VA examination in October 2009.  At that time, he reported living with his brother, sister, and mother at different times, little contact with his children, sometimes seeing his grandchildren, daily contact and a good relationship with his mother, daily phone contact with a girlfriend who he was considering moving in with, and spending time with friends.  Upon mental status examination, the examiner observed that the Veteran was clean and neatly groomed, had spontaneous, clear speech, full affect, rambling thought process, unremarkable thought content with no delusions, adequate judgment and insight, and average intelligence, with restless mannerisms, anxious mood, short attention span, frequent derailing of conversation to tell stories of his past, and mildly impaired remote, recent, and immediate memory.  The Veteran also reported washing his hands for an hour every day, poor impulse control with episodes of violence, and sleep impairment with frequent dreams, but denied panic attacks, homicidal or suicidal thoughts, persistent hallucinations, or problems with activities of daily living.  The examiner diagnosed the Veteran with PTSD and a history of substance abuse and assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner concluded that the Veteran had moderately impaired psychosocial functioning with reduced reliability and productivity. 

In a May 2010 VA treatment record, the Veteran was seen for a 30 minute appointment and was accompanied by his fiancée.  The Veteran stated that the had plans to marry in November.  The Veteran had apparently relapsed on alcohol and drugs after his last appointment, but stated that he had not used these substances for 6 months.  The Veteran reported continued nightmares and some irritability.  He denied suicidal ideation or intent.  Upon mental status examination, the Veteran was  casually groomed, friendly, and cooperative.  Eye contact were good.  Speech was
clear, relevant, spontaneous and coherent.  Mood was mildly depressed and
affect was full range.  There were no homicidal or suicidal ideations.  A GAF score of 55 was noted, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a March 2013 VA treatment record, the Veteran reported symptoms of stress related to his current medical conditions, relationship difficulties, and housing/finances.  The Veteran stated that he had recently moved into a new home due to no water in the previous house.  He was living with his fiancée of 3 years and his 17 year old step-daughter.  He reports difficulty with sleep due to the different medications.  The Veteran did state that he played music as a coping resource and spent time with family.  He reported mild depressed mood which included the
following symptoms: feeling down and depressed, lack of motivation, difficulty
with sleep, and feeling restless.  The Veteran denied suicidal or homicidal ideation, mania, or psychosis.  The Veteran reported being unemployed and has not worked in over 20 years due to health reasons.

In an October 2013 VA treatment record, the Veteran stated that his main concern was his family and financial situation.  He stated that he had not worked in over 20
years, and had multiple physical issues.  The Veteran stated that he had problems with sleep and nightmares.  He also reported getting depressed at times, but denied anhedonia, being hopeless, or suicidal ideation.  He also denied significant avoidance or hypervigilance behavior.  According to the Veteran, his main limitation was his foot and physical issues.  The Veteran reported living with his fiancée of 3 years and his 17 year old daughter.  Upon mental status examination, the Veteran's affect and mood was anxious, speech was normal, and there was no thought disorder.  A GAF score of 55 was noted, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Pursuant to the Board's February 2014 remand, the Veteran was afforded another VA examination in November 2015.  During the evaluation, the Veteran reported that he was living with his fiancée, with whom he had been in a relationship for the last seven years.  He also reported that his social life was "very slow" and stated that he did not know anybody in Detroit-the Veteran moved to Detroit from Alabama six years prior.  The Veteran stated that, on a regular day, he would listen to music, clean, and watch television.  He reported that from 1972 to 1989 he had "over a hundred jobs" and was fired because of "feet problems."  The examiner noted that the Veteran had symptoms of PTSD, which included depressed mood exaggerated startle response, hypervigilance, nightmares, intrusive memories, avoidance of external triggers, persistent feelings of sadness and guilt when
thinking about Vietnam, and persistent feelings of mistrust.  The examiner indicated that the Veteran had PTSD, but symptoms were not severe enough either to interfere with occupational and social functioning.  A GAF score of 81 was assigned, reflective of absent or minimal symptoms, good functioning in all areas,
interested and involved in wide range of activities, socially effective, generally satisfied with life, and no more than everyday problems or concerns.

Based upon review of all the evidence of record, both lay and medical, the Board finds that for the rating period beginning January 1, 2008, the Veteran's PTSD has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

As noted above, the Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

The weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating currently assigned for the rating period beginning January 1, 2008.  The evidence shows that the Veteran attended a PRRT program and was discharged in December 2007.  The Veteran indicated that the program had been "extremely helpful."  Further, the Veteran has continued to suffer from some nightmares and difficulty sleeping, but this is specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression and anxiety), is specifically contemplated in the 50 percent rating criteria.  Moreover, despite the Veteran's depression, the Board finds that these symptoms have not been "near-continuous" affecting his ability to function independently.  For example, in a January 2008 VA treatment record, the Veteran denied being depressed.  In an October 2013, the Veteran stated that he would get depressed "at times."  The Board finds that this does not more nearly approximate "near-continuous" depression as contemplated by the 70 percent rating criteria. 
The Veteran has also stated that he was engaged to his girlfriend and lived with his step-daughter.  He reported playing music and socializing with family.  This demonstrates to the Board that the Veteran is capable of, at least in part, maintaining family and romantic relationships.  Further, the medical evidence discussed above does not show any symptoms relating to impaired judgment or thinking.  

Moreover, the Veteran was assigned a GAF scores for the period beginning January 1, 2008 of 55 and 81 contemplates moderate to mild PTSD symptoms or moderate to mild impairment in social or occupational functioning. 

For these reasons, the Board finds that the weight of the evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for the rating period beginning January 1, 2008.  Accordingly, the Board finds that a rating in excess of 50 percent for service-connected PTSD is not warranted for the rating period beginning January 1, 2008.  

In so deciding, the Board has found a factual basis to award a "declining" "staged" rating in this case (i.e., a 70 percent rating for the rating period prior to January 1, 2008, and the continuation of the 50 percent rating beginning January 1, 2008).  As the 70 percent disability award is being assigned retrospectively and there is no reduction in payments currently being made for either rating period on appeal, there is no potential prejudice to the Veteran and the provisions of 38 C.F.R. § 3.105 do not apply in this rating claim.  See Tatum v. Shinseki, 24 Vet. App. 139, 141 (2010); O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (holding that the provisions of 38 C.F.R. § 3.105(e) do not apply when a claimant leaves the appeals process with a higher rating, as there is no diminished expectation); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed Cir. 2009) (holding that the procedural protections of 38 C.F.R. § 3.343 against reductions of total disability ratings were not applicable as it was intended to apply prospectively, and not retroactively in situations where a lump sum payment is made upon completion of staged disability rating process).

Rating for Bilateral Hearing Loss

The Veteran contends that his hearing loss is more severe than the 10 percent rating assigned.  The Veteran also contends that his 10 percent rating should be assigned prior to October 18, 2013.  See Veteran's Representative's statement dated March 2016.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id. 

The Board has reviewed all the evidence of record, including the Veteran's lay statements, VA audiological examinations, and the Veteran's statements.  For the reasons discussed below, the Board finds that the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met for the entire increased rating period on appeal.  

On the authorized audiological evaluation in April 2014, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
25
55
65
55
50
LEFT
30
40
65
70
51

Speech audiometry revealed speech recognition ability of 82 percent bilaterally.

The April 2014 audiometric findings, applied to Table VI, yield a numeric designation of (IV) in the right ear (50 decibel puretone threshold average, and 82 percent speech discrimination) and a numeric designation of (IV) in the left ear 
(51 decibel puretone threshold average, and 82 percent speech discrimination).  The numeric designation for the right ear (IV) along with the numeric designation for the left ear (IV), entered into Table VII, produce a 10 percent evaluation for hearing impairment.

The April 2014 VA examiner also noted that the Veteran's functional impairment of his hearing loss included having to ask individuals to repeat themselves.  The Veteran also stated that he read lips.  

The remaining evidence of record does not contain audiometric findings.  

The Board has considered and weighed the lay statements submitted by the Veteran and his representative and is aware of the complaints about the Veteran's inability to hear well.  The Veteran is competent to describe his hearing loss. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a rating in excess of 10 percent for bilateral hearing loss.

The Veteran has also asserted that his 10 percent rating for hearing loss should be effective prior to October 18, 2013.  

On October 18, 2013, the Veteran filed a claim for TDIU due, in part, to his service-connected hearing loss disability.  The RO construed the Veteran's claim for TDIU as a claim for an increased rating for hearing loss.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the applicable regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (emphasis added).
The effective date of the increased rating to 10 percent is based on the date of VA's receipt of the claim.  Therefore, the October 18, 2013 effective date for the grant of a 10 percent rating for hearing loss is proper.

An exception to that rule regarding increased ratings applies under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability was present within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Here, the evidence of record does not provide factually ascertainable basis to conclude that the Veteran's service-connected hearing loss disability increased in severity to 10 percent within the year before VA received his October 18, 2013 claim.  Therefore, the proper effective date for the grant of the 10 percent disability rating for hearing loss is October 18, 2013.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. § 5100(b)(2) requires that "an increase in a Veteran's service-connected disability must have occurred during the year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.")

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

As noted above, the Veteran has reported difficulty understanding people speak and having to lip-read.  See April 2014 VA examination report.  

The Board notes that the Court's rationale in Martinak requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2015) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak at 455. 
The Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed by the VA examinations discussed above and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86. The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty understanding speech or other sounds is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule; therefore, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's PTSD disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, the Board has considered the Veteran's impairment in occupational and social functioning as a result of his PTSD symptoms.  The schedular rating criteria provide for ratings based on varying levels of occupational and social impairment associated with PTSD.  The Board has found that, for the rating period prior to September 12, 2007, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood.  Beginning January 1, 2008, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, and has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

New and material evidence having been received, the claim for service connection for a bilateral foot disorder is reopened.

For the rating period prior to September 12, 2007, a 70 percent rating, but no higher, for PTSD is granted.

For the rating period beginning October 1, 2008, a rating in excess of 50 percent for PTSD is denied.

An increased rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

Bilateral Foot Disorder

The Veteran maintains that he first incurred a foot disorder (jungle rot) in service and has continued to have persistent foot symptoms since service separation. 

The evidence includes the Veteran's initial claim for service connection for a foot disorder dated in January 1984.  In his claim, the Veteran reported that he had received treatment for a fungal infection on his feet in September 1969.  Although available service treatment records are absent for complaints, diagnoses, or treatment for a fungal infection of the feet, there is evidence of a "wet fungal infection" in the Veteran's groin region in June 1970.  Although the June 1970 service treatment record shows that the fungal infection involved a different area of the body, it does suggest some evidence that the Veteran was exposed to conditions that may have triggered the fungal infection.  The Veteran has also consistently reported persistent symptoms relating to his feet and has consistently reported that he had "jungle fungus" in service.

The evidence includes a November 1997 VA general medical examination where the Veteran reported that he had a rash on his groin and feet after leaving Vietnam.  The examiner performed a physical examination and indicated that the Veteran had callosities on the feet.  An opinion as to the etiology of the Veteran's foot disorder was not provided.  

In a June 2014 VA examination for Aid and Attendance, the examiner diagnosed the Veteran with "jungle fungus" of the feet.  During the evaluation, the Veteran reported that he had jungle rot while in service and "never recovered from the disorder."  An opinion as to the etiology of the Veteran's foot disorder was not provided.  

The Veteran has not been afforded a VA examination to specifically address his foot disorder.  As such, the Board finds that a VA examination and medical opinion should be obtained in order to assist in determining then nature and etiology of the Veteran's bilateral foot disorder. 

TDIU

The Board's remand regarding the claim for service connection for a foot disorder could potentially have an impact regarding the TDIU issue.  In this regard, the medical evidence suggests that the Veteran may be unemployable, in large part, based on his foot disorder and related symptoms.  See e.g., July 2004, May 2007, September 2009, October 2009, and July 2010 VA examination reports. 

Therefore, the issue of a TDIU is inextricably intertwined with the issue for service connection for a foot disorder and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records (not already of record) and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA foot examination to assist in determining the nature and etiology of the Veteran's claimed bilateral foot disorder.  The evidence of record, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner is then asked to address the following:

	(a)  Does the Veteran currently have a diagnosis relating to his feet?

(b)  If so, for each diagnosed foot disability, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's bilateral foot disorder was incurred in service or is otherwise related to service?  (Note: the examiner should note that the Veteran served in the Republic of Vietnam and was treated for a fungal infection in his groin region during service).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After all the above development has been completed, readjudicate the remaining claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


